 
Exhibit 10.5
 
KNOW LABS, INC. SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT (this "Agreement") dated [_________________ ], is
between [___________________________________________ ] (the "Subordinated
Creditor"), and Clayton Struve ("Senior Creditor").
 
Recitals
 
A. Subordinated Creditor is purchasing a certain Subordinated Convertible Note
of even date hereof (the “Note”) from Know Labs, Inc., a Nevada corporation (the
"Company") pursuant to that certain Securities Purchase Agreement dated as of
the date hereof between the Company and Subordinated Creditor (the “Securities
Purchase Agreement”). All capitalized terms not otherwise defined in this
Agreement shall have the meanings assigned to them in the Securities Purchase
Agreement.
 
B. Senior Creditor has previously provided loans to the Company in the aggregate
amount of $1,071,000 (the “Senior Loan”).
 
C. As a condition to purchasing the Note, Subordinated Creditor has agreed to
subordinate the Note and related obligations to Subordinated Creditor (the
"Subordinated Debt") to all of the Company’s indebtedness and obligations to
Senior Creditor (the "Senior Debt").
 

THE PARTIES AGREE AS FOLLOWS:
 
1. All Subordinated Debt payments are subordinated to Senior Creditor's right to
full payment and performance of the Senior Debt and all of the Company's other
obligations to Senior Creditor existing now or later, together with collection
costs, including attorneys' fees, and including any interest accruing after any
Bankruptcy Event.
 
2. Subordinated Creditor will not:
 
a) demand or receive from the Company (and the Company will not pay) any part of
the Subordinated Debt, by payment, prepayment, or otherwise, which may now or
hereafter be owing by the Company to Subordinated Creditor, or
 
b) accelerate the Subordinated Debt, or begin to or participate in any action
against the Company with respect to such Subordinated Debt, until all the Senior
Debt is paid, or
 
c) assign any of the Subordinated Debt or any collateral security therefore
without notice to or consent of Senior Creditor and unless assigned pursuant to
an assignment made expressly subject to this Agreement.
 
 1

 
 
This does not prohibit each such Subordinated Creditor from converting any
Subordinated Debt into equity securities of the Company or exercising any rights
as a stockholder of the Company.
 
3. Subordinated Creditor must deliver to Senior Creditor, in the form received,
any payment, distribution, security, or proceeds it receives on the Subordinated
Debt other than according to this Agreement.
 
4. These provisions remain in full force and effect, despite any Bankruptcy
Event, and Senior Creditor's claims against the Company and the Company's estate
will be fully paid before any payment is made to any Subordinated Creditor with
respect to the Subordinated Debt.
 
5. Until the Senior Debt is paid, Subordinated Creditor irrevocably appoints
Senior Creditor as its attorney-in-fact, with power of attorney with power of
substitution, in each such Subordinated Creditor's name or in Senior Creditor's
name, for Senior Creditor's use and benefit without notice to each such
Subordinated Creditor, to do the following in the case of any Bankruptcy Event
involving the Company:
 
a) file any claims for the Subordinated Debt for Subordinated Creditor if such
Subordinated Creditor does not do so at least thirty (30) days before the time
to file claims expires; and
 
b) accept or reject any plan of reorganization or arrangement for Subordinated
Creditor and vote Subordinated Creditor's claims in respect of the Subordinated
Debt in any way it chooses.
 
6. Subordinated Creditor will immediately place a legend on the Subordinated
Debt instruments that the instruments are subject to this Agreement. No
amendment of the Subordinated Debt documents will modify this Agreement in any
way that terminates or impairs the subordination of the Subordinated Debt or the
subordination of the security interest or lien that Senior Creditor has in the
Company's property.
 
7. This Agreement shall be binding upon Subordinated Creditor, its successors,
or assigns, and shall inure to the benefit of and be enforceable by each Senior
Creditor and its successors or assigns.
 
8. This Agreement shall terminate upon the date on which the Senior Debt shall
have been paid in full.
 
9. Senior Creditor may administer and manage its credit and other relationships
with the Company in its own best interest, without notice or consent of
Subordinated Creditor. At any time and from time to time, Senior Creditor may
enter into any amendment or agreement with the Company as Senior Creditor may
deem proper.
 
10. All conditions, covenants, duties, and obligations contained in this
Agreement can be waived only by written agreement. Forbearance or indulgence in
any form or manner by a party shall not be construed as a waiver, nor in any way
limit the remedies available to that party.
 
 2

 
 
11. If one or more provisions of this Agreement are held to be unenforceable
under applicable law, such provision shall be excluded from this Agreement, and
the balance of the Agreement shall be interpreted as if such provision were so
excluded, and shall be enforceable in accordance with its terms.
 
12. This Agreement may be executed in two or more counterparts, each of which is
an original and all of which together constitute one instrument.
 
13. This Agreement shall be governed by and be construed in accordance with the
laws of the State of Nevada without regard to the conflicts of law rules of such
state. The parties hereby irrevocably and unconditionally submit, for themselves
and their property, to the jurisdiction of the courts sitting in Las Vegas,
Nevada and any appellate court from any thereof, in respect of actions brought
against it in any action, suit or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action, suit or proceeding may be heard and determined in
such courts. Each of the parties hereto agrees that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
14. If there is an action to enforce the rights of a party under this Agreement,
the party prevailing will be entitled, in addition to other relief, all
reasonable costs and expenses, including reasonable attorneys' fees, incurred in
the action.
 
 
(signature page follows)
 
  3

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first set forth above.
 
 
SUBORDINATED CREDITOR:
 
Signature:

 
 
Name:
 
 
 
 
 
 
 
 
SENIOR CREDITOR:
 
 
 
 
 


 
 
Clayton Struve
 
 
 
 
 
 
 
 
AGREED AND ACKNOWLEDGED:
 
 
 
 
 
KNOW LABS, INC.
 
 
 
 
 
By:

 
 
Name: Ronald P. Erickson 

 
 
Title: Chairman 

 
 
   

 
 
By:

 
 
Name: Phillip A. Bosua
 
 
Title: Chief Executive Officer
 
 
   

 
 
   

 
 

 
 


 
 


 
 


  4
